                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 United States of America,                        Case No. 14-cr-289 (8) (SRN/BRT)

              Plaintiff,
                                                          AMENDED
 v.                                                  MEMORANDUM OPINION
                                                         AND ORDER
 Eduardo Penaloza-Romero,

              Defendant.


Allen A. Slaughter, Jr., United States Attorney’s Office, 300 South 4th St., Ste. 600,
Minneapolis, MN 55415, for Plaintiff.

Eduardo Penaloza-Romero, # 18184-041, FCI Sandstone, P.O. Box 1000, Sandstone, MN
55072, Pro Se.


SUSAN RICHARD NELSON, United States District Judge

      This matter is before the Court on Defendant Eduardo Penaloza-Romero’s Pro Se

Motion to Vacate, Set Aside, or Correct the Sentence Imposed Pursuant to 28 U.S.C.

§ 2255 [Doc. No. 613]. Based on a review of the file, record and proceedings therein, and

for the reasons set forth below, the Court denies Defendant’s motion.

I.    Background

      On September 23, 2014, Defendant was charged with one count of conspiracy to

distribute methamphetamine and marijuana in violation of 21 U.S.C. §841(a)(1) and four

counts of distribution of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) &

841(b)(1)(B). (Superseding Indictment at 1–10 [Doc. No. 15].)

                                            1
       On August 26, 2015, Defendant pled guilty to a single count of conspiracy to

distribute methamphetamine and marijuana with the Government pursuant to a plea

agreement (the “Plea Agreement”). (See Aug. 26, 2015 Min. Entry [Doc. No. 311].) In

the Plea Agreement, Defendant admitted that, from at least November 2013 through at

least August 2014, he conspired with others to distribute methamphetamine and

marijuana. (Plea Agreement [Doc. No. 314] at 2.) Specifically, Defendant agreed that he

voluntarily and intentionally joined an agreement or understanding with others known

and unknown to distribute methamphetamine or other controlled substances. (Id.) Also

pursuant to the Plea Agreement, Defendant waived his right to file pretrial motions, and

recognized that the offense in Count 1, the conspiracy count, carried the statutory

maximum penalty of life imprisonment and a mandatory-minimum term of not less than

10 years’ imprisonment. (Id. at 4.)

       At the hearing on his change of plea, Defendant testified under oath that he was

satisfied with the representation of his legal counsel, Mr. Robert Paule, and he had

sufficient time to discuss the charges against him, the terms of the Plea Agreement, and

his decision to plead guilty. (Aug. 26, 2015 Hr’g Tr. [Doc. No. 583] at 6:12–14.)

       Three times, in response to questions from the Court and counsel for the

Government, Defendant specifically expressed his understanding that pursuant to the Plea

Agreement, he waived any right to appeal his sentence, unless his sentence was greater

than 327 months imprisonment. (Id. at 12:11–16, 27: 4–9, 37:3–8.) Defendant engaged in

colloquy with the Court on this subject:



                                             2
       Court: Okay. Now, ordinarily the parties retain their rights to appeal. But
       here, both sides have waived certain rights. So, in your case, you've agreed
       that you give up the right to appeal your sentence unless the term of
       imprisonment I impose is greater than 327 months. Do you understand that?

       Defendant: I do understand.

(Id. at 37:3-8.)

       In January 2017, this Court sentenced Defendant to a prison term of 196 months.

(Sentencing J. at 2 [Doc. No. 569].) Defendant filed an appeal with the Eighth Circuit

Court of Appeals. (See Def.’s Pro Se Notice of Appeal [Doc. No. 572].) Mr. Paule filed a

brief in support of Defendant’s appeal. (See Gov’t Resp. in Opp. [Doc. No. 632], Ex. 4.)

The Eighth Circuit dismissed the appeal, citing Defendant’s waiver of appeal. United

States v. Penaloza-Romero, No. 17-1159, at 2–4 (8th Cir. Feb. 9, 2018).

       Defendant then filed this pro se § 2255 motion in December 2017, seeking to

vacate, set aside, and correct his sentence. He argues that his plea was involuntary and

unknowing and that he received ineffective assistance of counsel stemming from: (1)

counsel’s failure to object to the three-level and two-level enhancement for an

aggravating role; (2) counsel’s failure to object to the two-level firearm enhancement

under 18 U.S.C. § 924(c); (3) counsel’s failure to file an appeal to the Eighth Circuit; and

(4) counsel’s failure to properly brief certain suppression motions. (See Def.’s Mem. in

Supp. of § 2255 Mot. (“Def.’s Mem.”) [Doc. No. 614].)

       Defendant also filed a motion to amend his original § 2255 motion both on

October 26, 2018 and November 19, 2018 and the Court granted both motions. In his

October amendment, Defendant argues that he received ineffective assistance of counsel


                                             3
due to his counsel’s failure to properly argue the safety valve provision under 18 U.S.C. §

3553(f). (Def.’s First Mot. for Leave to Amend Original § 2255 Mot. (“Def.’s First

Mot.”) [Doc. No. 648].) In his November amendment, Defendant argues that he received

ineffective assistance of counsel due to his counsel’s failure to argue the defenses of

“sentencing entrapment” and “sentencing manipulation.” (Def.’s Second Mot. for Leave

to Amend Original § 2255 Mot. (“Def.’s Second Mot.”) at 3–7 [Doc. No. 654].)

II.    Discussion

       A.     Legal Standard

       Under § 2255,

       [a] prisoner in custody under sentence of a court established by Act of
       Congress claiming the right to be released upon the ground that the
       sentence was imposed in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to impose such sentence, or
       that the sentence was in excess of the maximum authorized by law, or is
       otherwise subject to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a). This relief is only available in limited circumstances and is

“reserved for transgressions of constitutional rights and for a narrow range of injuries that

could not have been raised on direct appeal and, if uncorrected, would result in a

complete miscarriage of justice.” Walking Eagle v. United States, 742 F.3d 1079, 1081–

82 (8th Cir. 2014) (quoting United States v. Apfel, 97 F.3d 1074, 1076 (8th Cir. 1996)).

Petitioner bears the burden of proof as to each ground for relief. Kress v. United States,

411 F.2d 16, 20 (8th Cir. 1969).

       In order to obtain relief for ineffective assistance of counsel, Defendant must

establish both that his counsel’s performance “fell below an objective standard of

                                             4
reasonableness” and that the deficient performance prejudiced his defense. Strickland v.

Washington, 466 U.S. 668, 688 (1984). Defendant bears the burden of establishing to a

reasonable probability that, but for his counsel’s errors, the result of the proceeding

would have been different. Id. In a case involving a plea agreement, this requires a

showing that “‘there [was] a reasonable probability that, but for counsel’s errors, [he]

would not have pleaded guilty and would have insisted on going to trial.’” York v.

Lockhart, 856 F.2d 61, 63 (8th Cir. 1988) (quoting Hill v. Lockhart, 474 U.S. 52, 59

(1985)).

       This is a “heavy burden,” United States v. Apfel, 97 F.3d at 1076, requiring a

defendant to show that the deficiency in counsel’s performance was “so serious that

counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Strickland, 466 U.S. at 687. A defendant must show that counsel’s errors

were not the result of “reasonable professional judgment.” Id. at 690. Moreover, a court’s

review of counsel’s performance is highly deferential, and there is a “strong presumption

that counsel's conduct falls within the wide range of reasonable professional

assistance.” Id. at 689.

       B.     Alleged Involuntary and Unknowing Guilty Plea

       Defendant claims that, due to his counsel’s ineffective assistance, his guilty plea

was not made knowingly and voluntarily. (Def.’s Mem. at 5.) First, Defendant claims that

“the []plea waiver was not voluntary” because he was not given proper notice and

instruction regarding the waiver of his right to appeal. (Id. at 5–7.) Second, Defendant



                                              5
also contends that he was “coached into admitting that he had not been threatened or

corced [sic] [or] that he in fact was guilty of the charging offenses . . . .” (Id.)

       The Eighth Circuit has observed that the right to appeal is not a constitutional

right, but “‘purely a creature of statute.’” United States v. Andis, 333 F.3d 886, 889 (8th

Cir. 2003) (quoting Abney v. United States, 431 U.S. 651 (1977)). Given that the

Supreme Court has allowed a defendant to waive his or her constitutional rights in a

guilty plea, a defendant is similarly allowed to waive his or her statutory right to appeal.

Andis, 333 F.3d at 889. When a purported waiver is challenged, courts “must confirm that

the appeal falls within the scope of the waiver and that both the waiver and plea

agreement were entered into knowingly and voluntarily.” Id. at 889–90. And even if a

waiver was entered into under such conditions, courts will not enforce a waiver if doing

so would result in a miscarriage of justice. Id. at 890.

       The Plea Agreement’s waiver clause provides:

       Defendant understands that by pleading guilty Defendant waives all right to
       a trial or appeal on the question of guilt or innocence. . . . In exchange for
       concessions made by the United States in this plea agreement, Defendant
       waives the right to appeal or to contest, directly or collaterally, his guilty
       plea or sentence on any ground, unless the sentence of imprisonment
       exceeds 327 months imprisonment.

(Plea Agreement at 8.) The Court finds that Defendant’s right to appeal falls squarely

within the scope of this waiver. Defendant’s argument that his waiver was not knowingly

and voluntarily made is belied by the clear language of the Plea Agreement, signed by

Defendant, and quoted above. See United States v. Adams, 332 F. App'x 352, 354 (8th

Cir. 2009) (finding that the plea hearing colloquy shows that the Defendant knowingly


                                                6
and voluntarily entered into the plea agreement and the appeal waiver). Moreover, during

the hearing on Defendant’s change of plea, the Court confirmed Defendant’s

understanding of the waiver. (Aug. 26, 2015 Hr’g Tr. at 26:11–15.)

      In addition, the Court encouraged Defendant to speak with his attorney at any time

prior to answering questions from the Court, and to ask for clarification if he did not

understand any of the questions. (Id. at 3:10–12.) Defendant indicated that he had no

difficulty understanding the Court’s questions and that he had a full opportunity to

discuss the charges against him with Mr. Paule. (Id. at 3:4–13; 10:12–14.) Mr. Paule

likewise stated that he believed Defendant understood the charges against him and that he

had sufficient time to talk with him about his decision to plead guilty. (Id. at 6:15–7:2;

12:15–20.)

      Defendant has also presented no evidence that he pled guilty due to coaching,

threats, or coercion. Defendant disavowed that his guilty plea resulted from any force,

threats, coercion, or violence against him. (Id. at 33:19–25.) To the contrary, he agreed

that his guilty plea was voluntarily made:

       Q: Okay. Very good. Sir, are you making this plea voluntarily and of your
       own free will?

       A: Yes, I am.

       Q: Has anyone forced you, threatened you, coerced you, or done any violence
       to you or any else to get you to — any one other person to get you to plead
       guilty?
       A: No.

(Id. at 56:17–23.)



                                              7
       Q: Okay. Now, sir, other than what’s contained in the plea agreement and the
       additional letter, has the Government or anyone else made any promises to
       you in an effort to get you to plead guilty?

       A: Uh, no, they haven’t.

(Id. at 35:24–36:2.)

       The facts here simply do not support Defendant’s claim that his plea was not made

knowingly and voluntarily, due to his counsel’s ineffective assistance. As such, the Court

rejects this basis for relief.

       C.      Ineffective Assistance of Counsel

       Defendant argues that Mr. Paule provided ineffective assistance of counsel to

Defendant for six reasons: (1) counsel’s failure to object to the three-level and two-level

aggravating role enhancement; (2) counsel’s failure to object to the two-level firearm

enhancement under 18 U.S.C. § 924(c); (3) counsel’s failure to file an appeal to the

Eighth Circuit; (4) counsel’s failure to properly brief certain suppression motions; (5)

counsel’s failure to properly argue the safety valve provision under 18 U.S.C. § 3553(f);

and (6) counsel’s failure to properly argue the defenses of “sentencing entrapment” and

“sentencing manipulation.” (See Def.’s Mem; Def.’s First Mot.; Def.’s Second Mot.)

       The Court rejects each of these bases for relief. In addition, for each claim,

Defendant has not shown that but for counsel’s alleged errors, the outcome would have

been different. See Strickland, 466 U.S. at 687. In the context of ineffective assistance

claims arising out of the plea process, a “different outcome” requires a showing that it

was reasonably probable, that but for counsel’s alleged errors, the petitioner would have

not pleaded guilty, but insisted on going to trial. York, 856 F.2d at 63 (citing Hill, 474

                                              8
U.S. at 59). However, nowhere has Defendant stated that it was reasonably probable that,

but for counsel’s alleged errors, he would have insisted on going to trial.

              1.     Counsel’s Alleged Failure to Object to the Aggravating Role
                     Enhancements

       Although the Plea Agreement stated that the Government would seek a two-level

enhancement for an aggravating role, it reserved the right of Defendant to oppose this

enhancement at sentencing. (Plea Agreement at 6.) After the Plea Agreement was

reached, the Presentence Report (“PSR”) concluded that Defendant was eligible for a

three-level aggravating role enhancement. (PSR [Doc. No. 490] at 8.)

       After the PSR was released, Mr. Paule did, in fact, object to the three-level

aggravating role enhancement. Specifically, Mr. Paule challenged the enhancement four

times. First, in Mr. Paule’s November 30, 2016 letter to a U.S. Probation Officer, he

challenged the facts and conclusions about the three-level leadership enhancement found

in the PSR. (Gov’t Resp. in Opp., Ex. 2.) Then, Mr. Paule filed a sentencing position

paper objecting to the three-level leadership enhancement. (Def.’s Sentencing Position

Mem. [Doc. No. 565] at 3–4.) Next, Mr. Paule filed a supplemental sentencing position

paper arguing that he continued to “respectfully disagree[] with the PSR’s proposed

[three]-level enhancement for an aggravated role in this offense.” (Def.’s Am. Sentencing

Position Mem. [Doc. No. 566] at 1.) Finally, at sentencing, Mr. Paule explained that “we

[are] objecting to []the [three]-level enhancement for . . . manager/supervisor.” (Jan. 9.

2017 Hr’g Tr. at 3:16–22.)




                                              9
       However, Mr. Paule and the Defendant decided not to object to the two-level

aggravating role enhancement. On January 7, 2017, before sentencing, Mr. Paule met

with Defendant at the Sherburne County Jail. (Decl. of Robert Paule ¶ 12.) They

“discussed the likelihood of losing this argument.” (Id.) As a result, Mr. Paule and

Defendant agreed that Mr. Paule would continue to object to the three-level aggravating

role enhancement but withdraw his objection as to the two-level aggravating role

enhancement. (Id.)

       During sentencing, despite the PSR’s findings that the Defendant was eligible for

a three-level aggravating role enhancement, the Government honored the Plea Agreement

and argued for only a two-level enhancement. (Jan. 9. 2017 Hr’g Tr. at 4:14–25; PSR at

8.) The Court ultimately found that the two-level aggravating role enhancement did

apply. (Jan. 9. 2017 Hr’g Tr. at 17:7–12.) Mr. Paule made reasonable and sufficient

efforts to object to each of the aggravating role enhancements. Thus, the Court rejects

these bases for relief.

               2.     Counsel’s Alleged Failure to Object to the Firearm
                      Enhancement

       In addition, although Defendant does not identify this ground for relief in his

§ 2255 motion, in his memorandum, Defendant argues that counsel failed to object to a

two-level firearm enhancement. (Def.’s Mem at 13.) The PSR concluded that Defendant

would be eligible for a two-level firearm enhancement. (PSR at 10.) Mr. Paule challenged

the PSR’s facts and conclusions about the two-level firearm enhancement in his

November 30, 2016 letter and filed a sentencing position objecting to the two-level


                                            10
firearm enhancement. (Resp. in Opp. by USA, Ex. 2; Position on Sentencing Mem. at 3–

4.)

       However, before the sentencing hearing, “[Mr. Paule and Defendant] discussed the

evidence that would be brought to bear by the Government in support of a two-level

aggravating role enhancement and decided to withdraw their opposition to the

enhancement. (Decl. of Attorney Robert Paule at ¶ 13.) This conversation lead Mr. Paule

to withdraw his objection to the two-level firearm enhancement in a supplemental

sentencing pleading—a decision that Defendant stated he agreed with. (Id.; Def.’s Am.

Position on Sentencing Mem. at 1.) The Court did impose the two-level firearm

enhancement at sentencing. (Jan. 9. 2017 Hr’g Tr. at 17:7–12.) Therefore, the Court

rejects this basis for relief.

       3.      Counsel’s Alleged Failure to File an Appeal

       Defendant challenges counsel’s failure to file an appeal to the Eighth Circuit.

(Def.’s Mem. at 11.) He asserts that he instructed Mr. Paule to file an appeal, which

counsel refused to do, and that Mr. Paule was unresponsive to Defendant’s efforts to

discuss an appeal. (Id.)

       The Court rejects this basis for relief. It appears that Defendant and Mr. Paule

were in communication regarding a potential appeal. In his declaration, Mr. Paule

explained that he spoke with Defendant on January 13, 2017, eight days after his

sentencing. (Decl. of Attorney Robert Paule at ¶ 15.) At that meeting, “the [D]efendant

told [him] he did not want []to file a Notice of Appeal or an Appeal.” (Id.) Then, five



                                            11
days later, without notice to Mr. Paule, Defendant mailed a notice of appeal from jail.

(Id.; Def.’s Pro Se Notice of Appeal.)

       During the course of the appeal to the Eighth Circuit, both Mr. Paule and

Defendant made motions to remove Mr. Paule from Defendant’s case. (Gov’t Resp. in

Opp., Ex. 3 & 5.) However, the Eighth Circuit denied both requests. (Id.) As such, Mr.

Paule continued to represent Defendant in his appeal and filed a memorandum in support

of Defendant’s appeal. (Decl. of Attorney Robert Paule at ¶ 15.) Ultimately, the Eighth

Circuit found that Defendant had waived his right to appeal. Penaloza-Romero, No. 17-

1159, at 2–4.

       4.       Counsel’s Alleged Failure to Properly Brief the Motion to Suppress

       Defendant also challenges counsel’s failure to properly brief the motion to

suppress evidence obtained pursuant to certain search warrants. (Def.’s Mem. at 10.)

However, Mr. Paule did file a pre-trial motion to suppress evidence seized pursuant to

search warrants and filed a memorandum in support of this motion. (Def.’s Mot. to

Suppress Evidence Seized Pursuant to Search Warrants [Doc. No. 146]; Def.’s Mem. in

Support of Mot. to Suppress Evidence Seized Pursuant to Search Warrants [Doc. No.

221] (“Def.’s Support Mem.”).) Specifically, Mr. Paule argued that some of the wiretaps

of Defendant’s cell phones were not justified by the requisite showing of necessity by the

Government and that other searches of Defendant’s property were performed without the

requisite probable cause. (Def.’s Support Mem. at 2–3.)

       The Magistrate Judge recommended denying the motion to suppress evidence

seized pursuant to search warrants. (Report and Recommendation (“R&R”) as to Eduardo

                                            12
Penaloza-Romero [Doc. No. 260].) Mr. Paule then filed an objection to the Report and

Recommendation, in which he continued to advocate for Defendant’s position. (Def’s

Obj. to R&R [Doc. No. 272]). Although the Court eventually adopted the

recommendation of the Magistrate Judge and denied the motion to suppress, it was not

due to any ineffective assistance of counsel, but rather because the facts and law did not

support Defendant’s claims. (See R&R.) As such, the Court rejects this basis for relief.

       5.     Counsel’s Alleged Failure to Invoke the Safety Valve Provision

       Defendant challenges counsel’s failure to properly address the possibility of a

guidelines reduction under the safety valve provision, 18 U.S.C. § 3553(f)(1)–(5). (Def.’s

First Mot. at 2.)

       However, Mr. Paule’s representation was not deficient because Defendant was

clearly ineligible for relief. During Defendant’s change of plea hearing, the Government

explained to him that they did not believe Defendant was eligible for the safety valve

provision for two reasons. First, the Government argued that an aggravating role

enhancement applied, similarly precluding him from safety valve relief under 18 U.S.C. §

3553(f)(4). (Aug. 26, 2015 Hr’g Tr. at 19:1–8.) Second, the Government contended that a

two-level firearm enhancement applied, precluding him from safety valve relief under 18

U.S.C. § 3553(f)(2). (Id.)

       During sentencing, the Court did find that a two-level aggravating role

enhancement and a two-level firearm enhancement were appropriate. (Jan. 9. 2017 Hr’g

Tr. at 17:7–12.) As such, Mr. Paule understood that Defendant did not qualify for the

safety valve provision. See, e.g., United States v. Leanos, 827 F.3d 1167 (8th Cir. 2016)

                                            13
(finding that a firearm enhancement disqualified the defendant from safety valve relief);

United States v. Irlmeier, 750 F.3d 759 (8th Cir. 2014) (finding that an aggravating role

enhancement disqualified the defendant from safety valve relief). Thus, the Court rejects

this basis for relief.

       6.      Counsel’s Alleged Failure to Object to “Sentencing Entrapment” and
               “Sentencing Manipulation”

       Defendant also challenges counsel’s failure to properly argue the defenses of

“sentencing entrapment” and “sentencing manipulation.” (Def.’s Second Mot. at 3–7.)

“Sentencing entrapment occurs when official conduct leads a defendant predisposed to

deal only in small quantities of drugs to deal in larger quantities, leading to an increased

sentence.” United States v. Berg, 178 F.3d 976, 981 (8th Cir. 1999). “The critical

question is whether the defendant was ‘predisposed to deal only in small quantities of

drugs.’” United States v. Warren, 788 F.3d 805, 813 (8th Cir. 2015).

       In contrast to “sentencing entrapment,” “sentencing manipulation focuses on

‘whether the government stretched out the investigation merely to increase (the

defendant’s sentence)[.]’” United States v. Mai Vo, 425 F.3d 511, 514 (8th Cir. 2005)

(quoting United States v. Shephard, 4 F.3d 647, 649 (8th Cir. 1993)). “Police must be

given sufficient leeway to construct cases built on evidence that proves guilt beyond a

reasonable doubt.” United States v. Calva, 979 F.2d 119, 122–23 (8th Cir. 1992).

       However, the Court rejects both of these bases for relief. There is more than

sufficient evidence in the record to demonstrate Defendant’s predisposition to sell large

quantities of drugs before the government’s involvement. Defendant offered to sell a


                                             14
confidential informant up to “30 pounds of methamphetamine, an unspecified amount of

cocaine, and large quantities of high grade[] marijuana.” (Gov’t Resp. to Def.’s Second

Mot. [Doc. No. 656] at 6.) Defendant also sent his younger brother to deliver

approximately 442 grams of methamphetamine that same day. (Id. at 7.) In addition,

government agents determined from a wiretap that Defendant was the “intended recipient

of 10 pounds of methamphetamine” coming from California. (Id.) Finally, during a

subsequent search warrant, agents seized a thermos containing 1.485 liquid kilograms of

methamphetamine from Defendant’s home. (Id.)

       Defendant has also not presented any evidence to show that the Government

expanded the investigation to increase his sentence. Defendant was sentenced based on

controlled purchases that were directly attributable to Defendant through a wiretap

conducted in the summer of 2014. (Id. at 8.)

       D.     Evidentiary Hearing

       A petitioner is not entitled to a hearing on a § 2255 motion if “the motion and the

files of the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

§ 2255(b). In particular, a petition can be dismissed without an evidentiary hearing if:

“(1) the petitioner’s allegations, accepted as true, would not entitle the petitioner to relief,

or (2) the allegations cannot be accepted as true because they are contradicted by the

record, inherently incredible, or conclusions rather than statements of fact.” Engelen v.

United States, 68 F.3d 238, 240 (8th Cir. 1995) (citations omitted).

       Here, Defendant requests a hearing arguing that the facts underlying his claims are

in dispute. (Def.’s Mem. at 11–12.) Contrary to his claims, however, the record is quite

                                              15
clear that Defendant’s guilty plea was knowingly and voluntarily made. (Aug. 26, 2015

Hr’g Tr. at 3:4–13; 10:12–14.) Mr. Paule properly objected to the potential sentencing

enhancements and assisted Defendant in his appeal to the Eighth Circuit and properly

briefed a memorandum relating to the motion to suppress evidence seized pursuant to

search warrants. (Decl. of Attorney Robert Paule at ¶ 15.) Under these facts, no

evidentiary hearing is warranted.

       E.      Certificate of Appealability

       In order to appeal an adverse decision on a § 2255 motion, a movant must first

obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A court cannot grant

a certificate of appealability unless the applicant has made “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This Court has considered

whether the issuance of a certificate is appropriate here and finds that no issue raised is

“debatable among reasonable jurists.” Fleiger v. Delo, 16 F.3d 878, 882-83 (8th Cir.

1994) (citing Lozada v. Deeds, 498 U.S. 430, 432 (1991) (per curiam)). Accordingly, the

Court declines to issue a certificate of appealability.

III.   Order

       Based upon the foregoing, and all the files, record, and proceedings herein, IT IS

HEREBY ORDERED that:

       1.      Defendant’s pro se motion pursuant to 28 U.S.C. § 2255 for an order of this

               Court to vacate, set aside, or correct his sentence [Doc. No. 613] is

               DENIED;

       2.      No evidentiary hearing is required in this matter; and

                                              16
      3.     A Certificate of Appealability is DENIED.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 7, 2019                        s/ Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Judge




                                         17
